     Case 3:21-cv-00724-MCR-EMT Document 1 Filed 05/04/21 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

STEVIE MEAUX,

             PLAINTIFF,
v.                                     CIVIL ACTION NO.:

BAPTIST HOSPITAL, INC.

          DEFENDANT.
__________________________/

                                   COMPLAINT

      Plaintiff, Stevie Meaux, (hereinafter referred to as the “Plaintiff” or

“Meaux”), by and through the undersigned counsel, sues the Defendant, Baptist

Hospital, Inc.    (hereinafter referred to as the “Defendant” or “Baptist”), and

alleges as follows:

                                 INTRODUCTION

      Plaintiff brings this action for interference and violation of her federally

protected rights under 29 USCS §§ 2611 et seq. Family Medical Leave Act.

                          JURISDICTION AND VENUE

     1.      The jurisdiction of the Court over this controversy is invoked pursuant

to 29 U.S.C. § 2617(a)(2); 28 U.S.C. § 1331 and 42 U.S.C. §2000e-5(f).

     2.      Defendant is considered an employer within the terms and conditions

of the 29 USCS §§ 2611 et seq. (“FMLA”). Defendant employs fifty (50) or more


                                          1
      Case 3:21-cv-00724-MCR-EMT Document 1 Filed 05/04/21 Page 2 of 11




employees within 75 miles of Plaintiff’s Pensacola, Florida worksite.

      3.     Plaintiff worked for Defendant from August 20, 2010, until January

27, 2021. Plaintiff is considered an "eligible employee" for purposes of the FMLA

as she has been employed: (1) for at least 12 months by Defendant, and (2) for at

least 1,250 hours of service with Defendant in the previous 12-month period.

      4.     The FMLA does not contain an exhaustion requirement and Plaintiff

is not required to exhaust administrative remedies before bringing suit.

      5.     Plaintiff further seeks declaratory, injunctive, and equitable relief

pursuant to 28 U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

      6.     Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-

5(k), and Fed. R. Civ. P. 54 as set forth herein.

      7.     This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

      8.     Plaintiff has complied with all conditions precedent to the filing of

this suit.

                                         PARTIES

      9.     Plaintiff is a Caucasian female who resides in Pensacola, Florida. She

was employed by the Defendant from August 20, 2010, until January 27, 2021.


                                           2
     Case 3:21-cv-00724-MCR-EMT Document 1 Filed 05/04/21 Page 3 of 11




      10.    Defendant, Baptist Hospital, Inc., (hereinafter, referred to, as

“Baptist”), is a for profit corporation, with its principal place of business located at

1000 W. Moreno Street, Pensacola, Florida 32501. Defendant is authorized to do

business and is conducting business in Pensacola, Escambia County, Florida,

wherein it is engaged in the business of providing health care services to the

public.

     11.     Defendant employs more than 50 employees and is an employer

within the meaning of Family and Medical Leave Act (“FMLA”).

                                       FACTS

     12.     Plaintiff is a Caucasian female.

     13.     Plaintiff began her employment with Defendant as an RN on August

20, 2010.

      14.    Plaintiff was an "eligible employee" for purposes of the FMLA as she

was employed: (1) for at least 12 months by Defendant, and (2) for at least 1,250

hours of service with Defendant in the previous 12-month period.

      15.    In 2018, Plaintiff availed herself of the protected under the FMLA

when she submitted FMLA paperwork to the Defendant.

      16.    In 2018 and for each year afterwards, Plaintiff applied for and

Defendant certified Plaintiff’s request for FMLA for her medical conditions.

      17.    Plaintiff had requested and was granted FMLA leave every Friday to


                                           3
       Case 3:21-cv-00724-MCR-EMT Document 1 Filed 05/04/21 Page 4 of 11




receive medical treatment.

       18.   However, after Plaintiff was granted FMLA leave, Defendant did not

properly implement her leave requests and harassed her and reprimanded her for

missing days related to her FMLA leave.

       19.   Plaintiff was thereafter placed on a 90 day performance improvement

plan (PIP) by defendant.

       20.   Defendant knew that Plaintiff was on FMLA and that certain absences

and tardiness that lead to the PIP were for FMLA reasons. Nevertheless, Defendant

knowingly placed Plaintiff on a 90 day PIP.

       21.   When Plaintiff tried to point out to Defendant its FMLA coding errors

and that any absences or tardiness write-ups were covered by her FMLA leave,

Defendant refused to fix the coding issue and proceeded forward with the 90 day

PIP.

       22.   In October 2020, Defendant was placed on a final warning for FMLA

related absences and tardiness. Plaintiff was further informed that she had never

been taken off the pervious PIP even though it had been over a year since she was

placed in on the 90 PIP.

       23.   On January 25, 2021, Plaintiff was late to work and called in to report

it as an FMLA event.

       24.   Upon her arrival, Defendant required her to submit to a drug test and


                                          4
     Case 3:21-cv-00724-MCR-EMT Document 1 Filed 05/04/21 Page 5 of 11




was escorted to the lab and then sent home and placed on administrative leave

pending the test results.

      25.       On January 27, 2021, Defendant called Plaintiff to inform her that she

had passed the drug screen, however that she was being terminated for being late to

work on January 25, 2021.

      26.       Defendant asserted that Plaintiff’s pervious 90 day PIP, had never

been rescinded, even though it had been almost a year since it was implemented,

and that her January 25, 2021, tardy was a violation and cause for termination even

if the tardy was for FMLA reasons.

      27.       Defendant unlawfully retaliated against Plaintiff’s for asserting her

federally protected rights under the Family and Medical Leave Act when

Defendant had sufficient knowledge that Plaintiff’s leave was for an FMLA-

qualifying reason and still chose to terminate her.

                              FIRST CAUSE OF ACTION
                                (FMLA INTERFERENCE)

      28.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 27 of this complaint with the same force and effect as if set

forth herein.

      29.       In 2018, Plaintiff availed herself of the protected under the FMLA

when she submitted FMLA paperwork to the Defendant.

      30.       In 2018 and for each year afterwards until her termination on January
                                            5
       Case 3:21-cv-00724-MCR-EMT Document 1 Filed 05/04/21 Page 6 of 11




27, 2021, Plaintiff applied for and Defendant certified Plaintiff’s request for FMLA

for her medical conditions.

       31.   Plaintiff had requested and was granted FMLA leave every Friday to

receive medical treatment.

       32.   However, after Plaintiff was granted FMLA leave, Defendant did not

properly implement her leave requests and harassed her and reprimanded her for

missing days related to her FMLA leave.

       33.   Plaintiff was thereafter placed on a 90 day performance improvement

plan (PIP) by defendant.

       34.   Defendant knew that Plaintiff was on FMLA and that certain absences

and tardiness that lead to the PIP were for FMLA reasons. Nevertheless, Defendant

knowing placed Plaintiff on a 90 day PIP.

       35.   When Plaintiff tried to point out to Defendant its FMLA coding errors

and that any absences or tardy write-ups were covered by her FMLA leave,

Defendant refused to fix the coding issue and proceeded forward with the 90 day

PIP.

       36.   On January 25, 2021, Plaintiff was late to work and called in to report

it as an FMLA event.

       37.   Upon her arrival, Defendant required her to submit to a drug test and

was escorted to the lab and then sent home and placed on administrative leave


                                          6
     Case 3:21-cv-00724-MCR-EMT Document 1 Filed 05/04/21 Page 7 of 11




pending the test results.

      38.     On January 27, 2021, Defendant called Plaintiff to inform her that she

had passed the drug screen, however that she was being terminated for being late to

work on January 25, 2021.

      39.    Defendant asserted that Plaintiff’s pervious 90 day PIP, had never

been rescinded, even though it had been almost a year since it was implemented,

and that her January 25, 2021, tardy was a violation and cause for termination even

if the tardy was for FMLA reasons.

      40.    Defendant unlawfully interfered with Plaintiff’s federally protected

rights under the Family and Medical Leave Act when it acquired sufficient

knowledge that Plaintiff’s leave was for an FMLA-qualifying reason.

      41.    Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory practices unless

and until this Court grants relief.

      42.    Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for professional services.

      43.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the FMLA.




                                          7
     Case 3:21-cv-00724-MCR-EMT Document 1 Filed 05/04/21 Page 8 of 11




                               SECOND CAUSE OF ACTION
                                  (FMLA RETALIATION)


      44.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 27 of this complaint with the same force and effect as if set

forth herein.

      45.       Plaintiff's claim of retaliation under the FMLA.

      46.       Plaintiff availed herself of a protected right under the FMLA.

      47.       Plaintiff suffered an adverse employment decision as she was

terminated on January 27, 2021.

      48.       Defendant’s decision was directly related to Plaintiff’s FMLA

protected activity.

      49.       Defendant retaliation was motivated by its impermissible retaliatory

or discriminatory animus towards Plaintiff for asserting her rights under the

FMLA.

      50.       Defendant knew that Plaintiff was on FMLA and that certain absences

and tardiness were for FMLA reasons. Nevertheless, Defendant knowing placed

Plaintiff on a 90 day PIP.

      51.       When Plaintiff tried to point out to Defendant that it was a coding

error and that any absences or tardy write-ups were covered by her FMLA leave,


                                            8
       Case 3:21-cv-00724-MCR-EMT Document 1 Filed 05/04/21 Page 9 of 11




Defendant refused to fix the coding issue and proceeded forward with the 90 day

PIP.

       52.   On January 25, 2021, Plaintiff was late to work and called in to report

it as an FMLA event.

       53.   Upon her arrival, Defendant required her to submit to a drug test and

was escorted to the lab and then sent home and placed on administrative leave

pending the test results.

       54.    On January 27, 2021, Defendant called Plaintiff to inform her that she

had passed the drug screen, however that she was being terminated for being late to

work on January 25, 2021.

       55.   Defendant asserted that Plaintiff’s pervious 90 day PIP, had never

been rescinded, even though it had been almost a year since it was implemented,

and that her January 25, 2021, tardy was a violation and cause for termination even

if the tardy was for FMLA reasons.

       56.   Defendant unlawfully retaliated against Plaintiff’s for asserting her

federally protected rights under the Family and Medical Leave Act when

Defendant had sufficient knowledge that Plaintiff’s leave was for an FMLA-

qualifying reason and still chose to terminate her.

       57.   Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory practices unless


                                          9
     Case 3:21-cv-00724-MCR-EMT Document 1 Filed 05/04/21 Page 10 of 11




and until this Court grants relief.

      58.    Plaintiff has retained the undersigned attorney to assist her in the

prosecution of this action and she is obligated to pay said attorney a reasonable fee

for his professional services.

      59.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the FMLA.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

             a)     Declaring the acts and practices complained of herein are

      violation of the, FMLA;

             b)     Enjoining and permanently restraining those violations of the

      FMLA;

             c)     Directing the Defendant to take such affirmative action as is

      necessary to ensure that the effects of these unlawful employment practice

      are eliminated and do not continue to affect Plaintiff’s employment

      opportunities;

             d)     Directing Defendant to place Plaintiff in the position she would

      have occupied but for Defendant’s discriminatory treatment of her and make

      her whole for all earnings she would have received but for Defendant’s


                                          10
     Case 3:21-cv-00724-MCR-EMT Document 1 Filed 05/04/21 Page 11 of 11




      discriminatory treatment, including but not limited to, wages, pension, and

      other lost benefits.

             e)     Awarding Plaintiff liquidated damages;

             f)     Awarding Plaintiff the costs of this action together with a

      reasonable attorney’s fees;

             g)     Granting such other and further relief as the Court deems just

      and proper in the premises.

                             DEMAND FOR JURY TRIAL

             Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff demands a trial by jury in this action.

      Dated:                 .               By: /s/ Clayton M. Connors
                                               CLAYTON M. CONNORS
                                               Florida Bar No.: 0095553
                                               Email: cmc@westconlaw.com
                                               THE LAW OFFICES OF
                                               CLAYTON M. CONNORS, PLLC.
                                               4400 Bayou Blvd., Suite 32A
                                               Pensacola, Florida 32503
                                               Tel: (850) 473-0401
                                               Fax: (850) 473-1388
                                               Attorney for Plaintiff




                                           11
